DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the ground(s) that claim 15 depends on claim 1.  This is not found persuasive because claim 15 is now a product-by-process claims. The product as claimed can be obtained by another and materially different process, such as a process without a heat treatment step.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2009-216452), an English computer translation (CT) is provided.
Suzuki teaches a transparent timepiece component 11 (CT [0037], [0038]), comprising: a substantially planar or curved interior surface (Fig 3), and mainly a transparent material, wherein the transparent material is colored by a zone of modified chemical composition within the timepiece component through an introduction of at least one coloring chemical element into the transparent material, wherein the zone 121 of modified chemical composition extends in only one part of a total thickness of the timepiece component (Fig 1, 3, 5, 6, and 7; CT [0005]-[0030], [0037]-[0084] teaches metal ions are implanted into transparent substrate to develop color in only a surface layer and into desired regions and then performing a heat treatment on the material into which the ions have been implanted).
Referring to claim 4, Suzuki teaches explicit example using a sapphire, which reads on an inorganic material (CT [0038]).
Referring to claim 5-6, Suzuki teaches the at least one coloring chemical element is selected from the group consisting of cobalt (Co), iron (Fe), chromium (Cr), gold (Au), titanium (Ti), vanadium (V), copper (Cu), manganese (Mn), magnesium (Mg), zinc (Zn), or silver (Ag) or boron (B) (CT [0009], [0039]-[0040]), with explicit examples of doping with Ag (CT [0039], [0045]).
	Referring to claim 7, Suzuki teaches doping with cobalt to develop blue color (CT [0010]).
	Referring to claim 13, Suzuki teaches a patterned zone of colored regions which reads on a discontinuity of the zone of modified chemical composition (Fig 1).
	Referring to claim 14, Suzuki teaches a timepiece (CT [0005]).

Claim(s) 1, 5, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guernalec et al (US 2017/0114442).
Guernalec et al teaches a transparent timepiece component ([0012], [0025], [0040], [0060], [0154] teach watch glass), comprising: a substantially planar or curved interior surface, and mainly a transparent material ([0081]-[0084], [0117] teaches transparent and colorless sapphire sample having parallel first and second surface), wherein the transparent material is colored by a zone of modified chemical composition (ion implanted region) within the timepiece component through an introduction of at least one coloring chemical element into the transparent material, wherein the zone of modified chemical composition extends in only one part of a total thickness of the timepiece component ([0003], [0059], [0082]-[0088][0117], [0148]-[0154] implantation of ions to a thickness of 100 nm for a sapphire sample having a thickness of 1 mm or less to produce a colored treated surface, and implantation of ions on a first and second surface of a sapphire material separated by a transparent medium). 
Referring to claim 5-6, Guernalec et al teaches implanting ions such as nitrogen and boron ([0023], [0043], [0055], [0061], [0131]-[0142]).
Referring to claim 14, Guernalec et al teaches a transparent timepiece ([0081]-[0084], [0117] teaches transparent and colorless sapphire sample having parallel first and second surface).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guernalec et al (US 2017/0114442), as applied to claims 1 above.
Guernalec et al teaches all of the limitations of claims 8-9, as discussed above, except Guernalec et al does not explicitly teach the claimed dimensions.
Referring to claim 8-9, Guernalec et al teaches a one-inch diameter circular substrate or a square with 10 mm sides (i.e. 100 mm2) and a thickness of less than 1 mm. Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claim(s) 2-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2009-216452), an English computer translation (CT) is provided, as applied to claim 1, 4-7, and 13-14 above, and further in view of Guernalec et al (US 2017/011444.
Suzuki teaches all of the limitations of claim 2-3, as discussed above, except the claimed size of the zone of modified composition. 
Guernalec et al teaches a transparent timepiece component ([0012], [0025], [0040], [0060], [0154] teach watch glass), and a one-inch diameter circular substrate or a square with 10 mm sides (i.e. 100 mm2) and a thickness of less than 1 mm. Guernalec et al teaches implantation of ions to a thickness of 100 nm for a sapphire sample having a thickness of 1 mm or less to produce a colored treated surface, and implantation of ions on a first and second surface of a sapphire material separated by a transparent medium). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki et al by doping a desired amount/depth of the sapphire within the known range, as taught by Guernalec et al.
Referring to claim 3, the combination of Suzuki and Guernalec et al teaches a thickness of 100 nm for 1 mm thick or less sapphire, which would overlap the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05)
Suzuki teaches all of the limitations of claims 8-9, as discussed above, except Guernalec et al does not explicitly teach the claimed dimensions.
Guernalec et al teaches a transparent timepiece component ([0012], [0025], [0040], [0060], [0154] teach watch glass), and a one-inch diameter circular substrate or a square with 10 mm sides (i.e. 100 mm2) and a thickness of less than 1 mm. Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki by making a timepiece with the claimed size and dimensions because changes in size and shape are prima facie obvious (MPEP 2144.04) and the claimed sizes overlap the sizes of timepieces known in the art at time of filing, as taught by Guernalec et al.
Referring to claim 10, the combination of Suzuki and Guernalec et al teaches a transparent timepiece.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2009-216452), an English computer translation (CT) is provided in view of Guernalec et al (US 2017/0114442), as applied to claims 1-10, and 13-14 above, and further in view of Yoshiike (JP 2001-150898), an English computer translation (CT2) is provided.
The combination of Suzuki and Guernalec et al teaches all of the limitations of claim 11, as discussed above, except at least one of the following: - the timepiece component is a watch glass which comprises an exterior surface and a lateral surface inclined relative to the exterior surface, the lateral surface having an inclination greater than or equal to 10 degrees relative to the direction perpendicular to the interior surface, so as to modulate the watch glass coloring effect, the timepiece component comprises raised and/or set-back structured zones on at least one surface of the timepiece component, and/or the timepiece component comprises structured zones within the thickness of the timepiece component.
In a transparent body used for watches (CT2 [0008], [0092]), Yoshiike teaches a transparent body formed of sapphire glass (CT2 [0094]) having a slightly curved arcuate surface of the rim 2 of the front side 1a of the transparent body formed above the edge 3 of the transparent body 1 in the longitudinal section has a starting point from the edge 3 and an end point of the top of the arc and the angle formed by the connecting imaginary chordal line and the imaginary plane passing through the edge 3 is desirably 0 to about 40 degrees (CT2 [0052]). Overlapping ranges are prima facie obvious (MPEP 2144.05). Yoshiike also teaches an embodiment comprising surface is formed in an arc with a width of about 1.5 mm, and furthermore, a reflection groove 7 is formed on the back side 1b of the transparent body about 10 mm inside from the edge 3, and the four corners of the reflection groove 7 are squares with arc shapes (CT2 [0069]), which clearly suggests timepiece component comprises raised and/or set-back structured zones on at least one surface of the timepiece component.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Suzuki and Guernalec et al to having an inclined lateral surface or set back structured zones or structured zones, as taught by Yoshiike, because changes in size and shape are prima facie obvious (MPEP 2144.04) and because the light reflected by the reflecting portions also increases, thereby enhancing the decorativeness (CT2 [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714